Citation Nr: 0623767	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-03 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased evaluation for PTSD, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and granddaughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

On July 10, 2006, the appeal was advanced on the docket based 
on a finding of good cause, namely the advanced age of the 
appellant.  38 C.F.R. § 20.900(c).


FINDING OF FACT

PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, family 
relations, thinking and mood, due to such symptoms as 
suicidal ideation, near-continuous depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances, and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent, but no 
higher, for PTSD are approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A letter 
dated May 2002 from VA as well as the December 2003 statement 
of the case (SOC) issued by the RO met the four notice 
requirements specified in Pelegrini.  Therefore, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's increased rating claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
after the notice was provided, the case was readjudicated in 
the May 2005 supplemental statement of the case (SSOC).  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, the Board finds no defect in 
notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Service connection was granted for PTSD in 2003; 
that claim has been substantiated.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that a VA examination 
was obtained concerning the veteran's PTSD disability.  

Finally, the veteran's spouse submitted a waiver of agency of 
original jurisdiction in June 2006, for consideration of 
pertinent evidence added to the record after the issuance of 
the May 2005 SSOC.  38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).



The Merits of the Claim

In an April 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective from May 16, 2002.  Thereafter, the 
veteran filed a notice of disagreement, requesting an 
increased evaluation for PTSD.  The veteran is, in effect, 
asking for a higher rating effective from the date service 
connection was granted (May 16, 2002).  Consequently, the 
Board will consider the entire time period in question, from 
the original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Having carefully considered the evidence of record and the 
applicable law, the Board finds that the weight of the 
evidence as to the assignment of a 70 percent disability 
rating is in approximate balance and the claim will be 
granted to this extent.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

To receive an evaluation in excess of 30 percent under 38 
C.F.R. § 4.130 (2005), the general rating formula for mental 
disorders, evidence of record must more nearly approximate, 
38 C.F.R. § 4.7, the following:

A 50 percent rating is assigned for PTSD that causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  





The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The record indicates that the veteran has multiple and 
debilitating physical and psychiatric illnesses and symptoms, 
and his only service-connected disorder is PTSD.  As early as 
late 1996, the veteran was noted to have diabetes, coronary 
artery disease, unstable angina, asbestosis, alcohol abuse, 
degenerative joint disease of the shoulders, arms and hips, 
rectal pain and that he was status-post myocardial 
infarction.  The veteran has received both in-patient and 
out-patient medical care for a variety of these disorders, 
which also appear to have been worsening over the last 10 
years.  

However, while the diagnosis of PTSD is noted in various 
treatment records, its severity is not generally indicated.  
The recently-generated medical evidence as to PTSD is largely 
comprised of group support records, indicating that the 
veteran participated and was addressing a multitude of other 
issues in his life, including long-term difficulties with 
alcohol consumption, financial difficulties and his 
relationship with his spouse.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, the veteran is unquestionably in poor health and of 
advanced age.  Given these factors, the Board must carefully 
consider the "benefit-of-the-doubt" rule, providing that 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  The competent medical evidence of record 
approximates findings supportive of the assignment of a 70 
percent rating for PTSD, as objective medical findings 
indicate the veteran exhibits occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
his PTSD symptomatology.  Evidence of record is indicative of 
some degree of occupational impairment due to the veteran's 
service-connected PTSD disability.  Based on the statements 
provided by his wife and granddaughter in the June 2006 
hearing transcript, the veteran has not been employed since 
1978 or 1979 and has exhibited deficiency in family relations 
as well as unprovoked irritability for many years.  
Additional evidence of record, including VA PTSD group 
therapy records dated in 2004, shows multiple notations of 
isolative behavior, anger, and an inability to socialize or 
associate with friends and family.  

VA treatment summaries dated in May 2002 and May 2003 listed 
PTSD symptomatology (observed or reported) as sleep 
disturbance, exaggerated startle response, intrusive 
thoughts, highly irritable, hypervigilance, and preoccupation 
with war experiences.  Multiple types of isolating, arousal, 
and avoidance behaviors were also noted in the treatment 
summaries.  

A July 2002 VA examination report indicates that the examiner 
listed a diagnosis of mild PTSD and rated the veteran as 60 
on the Global Assessment of Functioning Scale (GAF), and such 
a finding would not support the assignment of a 70 percent 
rating.  However, it must be considered with all other 
evidence of record.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, a GAF score of 51-60 
is defined in the DSM IV as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Additional findings of poor insight, flat affect, 
intact memory, fair judgment, and concrete thinking were 
noted in the report.  VA inpatient treatment records dated in 
March 2005 discussed symptomatology that included mood 
changes, depression, suicidal ideation with plan, decreased 
attention, disheveled appearance, and delirium due to 
multiple etiologies.  A past medical history of 
PTSD/Depression/Rage was listed in the VA inpatient treatment 
records.     

Symptoms described in the VA and private treatment records 
and examination reports more nearly approximate occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  See 38 C.F.R. § 4.7 (2005).  

Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will be applied.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

While the evidence approximates findings requisite for a 70 
percent rating, such is the basis of the award, and the 
preponderance of medical evidence of record does not show 
total occupational and social impairment due to PTSD.  As 
noted above, the competent medical evidence indicates that 
the veteran is severely disabled by a multitude of non-
service-connected disorders.  To the extent that PTSD 
symptoms and their severity is noted, the objective medical 
evidence of record did not show findings of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

While March 2005 VA inpatient treatment notes detailed 
findings of delirium, it was later reported that the veteran 
was oriented to year and location of treatment, had good 
memory of serial numbers, and participated in his physical 
therapy treatment.     

Based on the consideration of medical evidence of record, the 
Board finds that the veteran's PTSD disability symptomatology 
more nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
criteria in 38 C.F.R. Part 4, § 4.130, but does not 
approximate the criteria for a 100 percent schedular rating.  
Further, evidence of record does not support assigning any 
additional percentage disability ratings (a "staged" rating) 
during the time period in question.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

ORDER

An increased evaluation of 70 percent, and no higher for PTSD 
is granted, subject to controlling regulations governing the 
payment of monetary benefits. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


